DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1:
 Line 12, should “n” be replaced with –the n-- so as to clearly refer back to the n threshold voltage levels in line 4. See also claim 10, line 13.
In the last three lines, it is not clear of what “k” and “l” referring to.  See also claim 10, the last two lines.
For claims 2-9 and 11-18:
 The claims are also rejected as including the deficiencies in the independent claim 1 and 10, respectively.
Allowable Subject Matter
Claims 1-18 appears to contain allowable subject matter.  The claims would be allowable over the prior art of record when the claimed are amended to overcome the above-mentioned rejection under 35 U.S.C. 112(b).  The claims are allowable because none of the prior art of record teaches or fairly suggests the claimed features related to how different voltage levels are applied to the first and second word lines responsive to the first and second read commands, as recited in the independent claim 1, lines 24-32 and claim 10, lines 23-30.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alrod et al., US 2018/0114580, teaches a plurality of threshold voltages of the memory cells [see para. 0251].
Nakajima et al., US 2005/0157548, teaches a plurality of memory banks, each with a plurality of memory cells with a plurality of threshold voltages [see para. 0009].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Sala can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137